Title: From Thomas Jefferson to Owen Roberts, 18 October 1808
From: Jefferson, Thomas
To: Roberts, Owen


                  
                     Washington Oct. 18. 08.
                  
                  Th Jefferson presents his respectful compliments to Doctor Rogers, & his thanks for the communication in his letter of September 12th. not recieved till the 3d. inst. the sentiments contained in his address are truly republican, and, were they as general as they are laudable, woul leave us without uneasiness under any unfriendly dispositions of the other hemisphere.
               